IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  No. 09-815L

                                     (Filed: April 29, 2014)

                                              )
DOUGLAS WAR EAGLE, et al.,                    )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )
                                              )
UNITED STATES,                                )
                                              )
                       Defendant.             )
                                              )
                                              )

                                ORDER FOR FINAL JUDGMENT

        On April 9, 2014, the court ordered plaintiffs to show cause on or before April 28, 2014,
why this action should not be dismissed in light of the disposition by the United States Court of
Appeals for the Federal Circuit of Wolfchild v. United States, 731 F.3d 1280 (Fed. Cir. 2013),
cert denied, __ U.S. __, 2014 WL 901909, and 2014 WL 901910 (Mar. 10, 2014). That case has
been concluded with entry of judgment for the defendant. The plaintiffs have not responded to
the court’s order to show cause.

       In the circumstances, the court orders this action to be dismissed for failure to state a
claim upon which relief can be granted pursuant to Rule 12(b)(6) of the Rules of the Court of
Federal Claims. The clerk is directed to enter final judgment to that effect.

       No costs.

       It is so ORDERED.

                                              s/ Charles F. Lettow
                                              Charles F. Lettow
                                              Judge